Pee Curiam.
Relator seeks a mandamus requiring the proper official of Bradley Beach to issue to it a building permit. Such a writ might well issue if relator had complied with the municipal regulations in such manner as to be entitled to such permit, but it has not done so. Those regulations require, among other things, as conditions precedent, the filing with the inspector of buildings, besides a copy of the building plans,; *265of a written statement of tile location and intended use of the proposed building, and also the specifications for such proposed building. No specifications have been filed and no statement of location and intended use.
It is argued that the filing of these papers was waived by parol. We think it would be a dangerous doctrine to say that intending builders may invoke the mandatory action of this court on any such theory of waiver. The requirements, both of the statement and the specifications, are substantial requirements and unless and until they are complied with the right to a permit does not arise. The case of English v. Asbury Park, 115 Atl. Rep. 64, is applicable.
The rule to show’ cause will be discharged, with costs.